Title: To Thomas Jefferson from Archibald McDonald, 1 April 1805
From: McDonald, Archibald
To: Jefferson, Thomas


                  
                      To his Excellency Thomas Jefferson President of the United States
                  The Humble Petition of Archibald McDonald Humbly Sheweth
                  That your Petitioner has served the United States Ten years from St Clears defeat to the year 1802. then discharged and now Infirm and having a sickly wife and unable to support himself and family without the Assistance of a Son which is now under age and enlisted in the states service, which was of great support before enlistment to myself and family, your Petitioner humbly implores the assistance of his Excellency in order to gain his Sons discharge he being under Age and would be of great Assistance he helping to support a distressed family, if your Petitioner should be so happy as to get his discharge your Petitioner shall be in duty bound to Ever pray
                  
                     Archibald McDonald 
                     
                  
                  
                     The under named Subscribers will certify the service of the above Petitioner, and the books at the War Office can testify the same—
                  
                  
                      E Smith 
                        John Smith 
                     
                     Robt. Wood
                     
                  
               